Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/279856 application filed 3/25/21.  
Claims 1-20 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 3/25/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.  However, the information disclosure statement filed 3/25/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Applicant’s cites an international search report which has references and/or non-patent literature that was not included on the IDS nor a legible copy of each of the documents. It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The Drawings filed on 3/25/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 103(a) as being obvious over CHEN ET AL. (CN107974285; 5/2018) in view of BAI ET AL. (CN101116827; 2/2008) in their entirety.  Hereby referred to as CHEN and BAI.  
Regarding claims 1-20:
CHEN teaches in para [0036] – [0045] that it should be appreciated that described herein the method provided by: heavy charge after preheating enters reactor and catalytic pyrolysis Catalyst is reacted, and reaction oil gas and reclaimable catalyst enter cyclone separator and carry out gas solid separation, and wherein reaction oil gas passes through The further isolated product comprising ；Reclaimable catalyst enters in catalyst regenerator after stripping Coke burning regeneration, recycles in the regenerated catalyst Returning reactor of activity recovery；The catalytic cracking catalyst is with weight hundred Divide and include following components than meter：
A) 5%~65% natural mineral matter,
B) 10%~60% oxide,
C) 24%~75% Y type molecular sieve and BEA structure molecular screens,
D) with P2O5 the phosphorus additive of meter 0.1%~15%, and
E) in terms of oxide 0.1%~10% metallic addition.
Catalytic cracking method provided can carry out in existing various reactors, such as can lifted Carried out in pipe and/or fluidized-bed reactor, preferably riser and fluidized-bed reactor, that is, known to a person of ordinary skill in the art The series fluidized bed layer reactor of catalytic cracking riser reactor, wherein the riser can be selected from equal diameter lifting tube reaction Device and/or linear speed riser reactor is waited, preferably using equal diameter riser.Fluidized-bed layer reactor is located at riser reactor Downstream, is connected, the riser reactor includes pre lift zone and extremely successively from bottom to top with riser reactor outlet Few a reaction zone and fluidized-bed reactor, in order to enable feedstock oil fully to react, and according to different purpose product qualities Demand, the reaction zone can be 2-8, be preferably 2-3.
Catalytic cracking method provided all introduce reactor by the feedstock oil in a feed entrance point It is interior, or introduce the feedstock oil in reactor according to identical or different ratio at least two different feed entrance points.

The technological process of method provided is illustrated referring to FIG. 1：Shown in FIG. 1, pre-lift medium is through pipe Line 14 is entered by 1 bottom of riser reactor, and the regenerated catalyst from pipeline 12 enters lifting after regeneration guiding valve 13 is adjusted The bottom of pipe reactor 1, accelerates upwards under the castering action of pre-lift medium along riser, and feedstock oil is mixed through pipeline 15 After conjunction, the bottom of injecting lift pipe 1 together with the atomizing steam from pipeline 16, is mixed with the existing logistics of riser reactor Close, on the catalyst of heat cracking reaction occurs for feedstock oil, and accelerates upwards. The reaction product oil gas of generation and inactivation The boosted pipe reactor outlet of reclaimable catalyst enters fluidized-bed reactor 26, and secondary response occurs, and logistics, which enters, after reaction sinks The cyclone separator 6 in device 3 is dropped, realizes the separation of reclaimable catalyst and reaction product oil gas, reaction product oil gas enters gas collection Room 7, catalyst fines return to settler by dipleg. Reclaimable catalyst flows to stripping section 4 in settler, with the steaming from pipeline 19 Vapour contacts. The reaction product oil gas being stripped off from reclaimable catalyst enters collection chamber 7 after cyclone separator 6.After stripping Reclaimable catalyst enters regenerator 2 after guiding valve 9 to be generated adjusting through pipeline 8, and the air from pipeline 21 is through air distributor 22 Enter regenerator 2 after distribution, burning-off is located at the coke on reclaimable catalyst in the dense-phase bed of 2 bottom of regenerator, makes inactivation Reclaimable catalyst regenerates, and upper gas flue 25 of the flue gas through cyclone separator 24 enters subsequent power recovery system.  It’s in, the pre-lift medium can be dry gas, vapor or their mixture.


    PNG
    media_image1.png
    537
    470
    media_image1.png
    Greyscale


CHEN differs from the claimed invention in the position of the risers and nozzles and the raw oil material is also different, however this is taught by BAI.
BAI teaches in claims 1-34, catalyst of producing low-carbon alkene by the hydrocarbon catalyticing oxidation cracking, it is characterized in that this catalyst is to be made of active component and optional carrier, weight in catalyst, active component accounts for 10～100 heavy %, carrier accounts for 0～90 heavy %, and wherein active component comprises oxygen carrying ～99 heavy %, and the acidic catalyst material accounts for 1～90 heavy %.  Wherein the oxide is characterized in that oxide that described oxygen carrying type metal oxide is variable valence state metal and the immutable valence state metal of choosing wantonly, weight in the oxygen carrying type metal oxide, the oxide of variable valence state metal accounts for 10～100 heavy %, and the oxide of immutable valence state metal accounts for 0～90 heavy %.
Wherein it is characterized in that the weight in the oxygen carrying type metal oxide, the oxide of variable valence state metal accounts for 50～90 heavy %, and the oxide of immutable valence state metal accounts for 10～50 heavy %.
Wherein, it is characterized in that the oxide of described variable valence state metal is selected from one or more the mixture in the oxide of the oxide of the oxide of the oxide of the oxide of the oxide of the oxide of IIIB family metal, IVB family metal, VB family metal, group vib metal, VIIB family metal, VIIIB family metal, I B-group metal.
Wherein, the oxide that it is characterized in that described immutable valence state metal is selected from the oxide of IIA family metal, one or more the mixture in the alkali-metal oxide.
Wherein, it is characterized in that described acidic catalyst material is selected from one or more the mixture in ZSM series zeolite, Y series zeolite, MWW configuration zeolite, Beta zeolite, SAPO series molecular sieve, the amorphous silicic aluminum.
Wherein, it is characterized in that the described carrier is inorganic oxide and optional clay, weight in carrier, inorganic oxide accounts for 30～100 heavy %, clay comprises 0～70 heavy %, wherein inorganic oxide is selected from one or more the mixture in amorphous silicon aluminum, aluminum oxide, the silica, and clay is that kaolin is or/and halloysite.
Wherein, the method is characterized in that this method comprises the following steps:
～11 until the pH of solution value is titration end-point.Again the gained sediment is filtered, after the washing, 50～200 ℃ dry 1～20 hour down, after 1～20 hour, promptly get the oxygen carrying type metal oxide 700～1000 ℃ of following roastings; The oxygen carrying type metal oxide and the acidic catalyst material powder that make are made carrier-free catalyst by weight 10～99: 1～90 through mixing aftershaping; Carrier-free catalyst and inorganic oxide, optional clay can be mixed aftershaping and make the catalyst that contains carrier.
Wherein, it is characterized in that described variable valence state slaine, immutable valence state slaine are that its nitrate is or/and carbonate.
Wherein, it is characterized in that described alkaline reagent is selected from one or more the mixture in alkali-metal carbonate, alkali-metal bicarbonate, caustic alkali, ammoniacal liquor, carbonic acid ammonia salt, the ammonium hydrogencarbonate salt.
31. an application rights requires 1 described catalyst to produce the method for low-carbon alkene from the hydrocarbon catalyticing oxidation cracking, it is characterized in that this method comprises the following steps:
Hydrocarbon oil crude material contacts with the described catalyst is 1～500h at 500～800 ℃, water-oil factor 0～1.5, charging mass space velocity -1Condition under carry out catalytic oxidative cracking reaction, the separating reaction logistics obtains purpose product low-carbon alkene.
Wherein, it is characterized in that described hydrocarbon oil crude material is selected from one or more the mixture in lighter hydrocarbons, naphtha, kerosene, light diesel fuel, the heavy oil.
～10 the hydrocarbon that described lighter hydrocarbons are selected from carbon number.
Wherein, the reactor that it is characterized in that this method adopts one or more in fluid bed, moving bed, fixed bed, the riser.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Also, the courts have held that the mere duplication and rearrangement of parts without any new or unexpected results, is within the ambit of one of ordinary skill in the art. The particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice in the absence of new or unexpected results; as stated in the MPEP § 2144.04.
In addition, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.  With regard to any differences in the claimed conversion amounts, the skilled artisan would have found it obvious to modify the process conditions in order to obtain the desired conversions. Further, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russel, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)
Therefore, no un-obviousness is seen in this difference because CHEN in view of BAI provides the skilled artisan with the knowledge to use said process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771